Citation Nr: 1702250	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-09 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder (to include whether a period of convalescence rating is appropriate for left shoulder surgery under 38 C.F.R. § 4.30).

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to a compensable rating for a scar, residuals of a left shoulder injection.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	John Walus, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1977 to March 1978.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In November 2008, the RO in Cleveland, Ohio denied a compensable rating for a left shoulder scar.  The RO in Detroit, Michigan denied the remaining claims on appeal in March 2011. 

This case was before the Board in August 2014, at which time the Board found that new and material evidence had been received to reopen the service connection claim for a left shoulder disability, but remanded the claim, along with the other issues on appeal, on the merits for additional development.  The Board remanded the claim again for a Board hearing to be scheduled in September 2015.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.

The issues of entitlement to a TDIU and service connection for a left shoulder disability with consideration of a convalescent rating for left shoulder surgery under the provisions of 38 C.F.R. § 4.30 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the October 2016 Board videoconference hearing, the Veteran's representative testified on his behalf that he wished to withdraw the service connection claim for an acquired psychiatric disability and erectile dysfunction. 

2.  The left shoulder scar from in-service injection is not associated with any current impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a service connection for an acquired psychiatric disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a service connection for erectile dysfunction have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The criteria for a rating higher than 0 percent for scar, residuals of a left shoulder injection have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to October 23, 2008). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board. 38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

During testimony at the October 2016 Board hearing, the Veteran's representative indicated that the Veteran wished to withdraw his appeal as to the issues of service connection for an acquired psychiatric disability and erectile dysfunction.  Therefore, the Veteran has satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing his appeal with respect to these issues on appeal.  

Because the Veteran has withdrawn his appeal as to the service connection claim for an acquired psychiatric disability and erectile dysfunction, there remain no allegations of error of fact or law for appellate consideration on these issues, and the Board does not have further jurisdiction.


II.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2014) have been met. By correspondence dated in August 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.    

VA has also satisfied the duty to assist.  The claims folder contains service treatment records, private treatment records, and VA treatment records.  The Board remanded the claim, in part, so that attempts could be made to obtain copies of the Veteran's U.S. Social Security Administration (SSA) records.  A response from SSA in August 2014 was that the medical records had been destroyed.  As noted below, the Board is remanding the other matters on appeal, in part, so that vocational rehabilitation records can be obtained.  These records are not relevant to the increased rating claim for the scar, because, as discussed in more detail below, the medical evidence does not show any impairment related to the scar.  The Veteran also testified before the Board that he does not have any impairment associated with the shoulder scar.  See, e.g., October 2016 Board hearing transcript, p. 8.  Based on this testimony and the other evidence of record, the Board finds that these vocational rehabilitation benefits would not have been received to overcome any impairment associated with the scar on the left shoulder.  

The Veteran underwent VA examinations for the scar in October 2008, August 2010, and December 2014.  The examinations include objective findings necessary for rating purposes.  Additional examination is not needed. 

The Board finds there has been substantial compliance with the prior remands, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted, VA also afforded the Veteran the opportunity to give testimony before the Board in October 2016.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

III.  Increased Rating for Left Shoulder Scar

The RO originally granted service connection for scar residuals from left shoulder injection in August 1978, assigning a 0 percent rating.  

The Veteran filed his present increased rating claim for the scar on his left shoulder in July 2008.

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The Veteran's scar residuals from left shoulder injection is presently rated as noncompensable (i.e., 0 percent) under 38 C.F.R. § 4.118, Diagnostic Code 7805, which rates scars based on the limitation of function of the part affected.  

Prior to October 28, 2008, under 38 C.F.R. § 4.118, Diagnostic Code 7803, superficial, unstable scars warrant a 10 percent rating.  Under Diagnostic Code 7804, superficial scars that are painful on examination warrant a 10 percent rating.  Note(1) states that a superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Codes 7801 and 7802 pertain to scars other than on the head, face, or neck and do not apply to the Veteran's scar on his left shoulder.

Effective October 23, 2008, the schedule for rating criteria that addresses the evaluation of scars was revised.  See VA Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 , 54,708 (Oct. 23, 2008).  These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a veteran who was rated under the applicable criteria before this date.  Id.  The Veteran filed his service connection claim in July 2008 and the Board has not received a request from the Veteran to be rated under the revised criteria.  Thus, the revised criteria do not apply to the present claim.

Based on a review of the medical evidence of record, there is no impairment associated with the Veteran's left shoulder scar.  

An October 2008 VA examination report shows that the Veteran had two small scars in the deltoid area of 1/8 inch and 1/16 inch in diameter respectively.  There was no pain on the scar during examination.  There also was no adherence to underlying tissue.  The texture of the skin in the scarred area was irregular, but the scar was not unstable and there was no elevation or depression of the surface contour of the scar.  The scar appeared to be superficial with no deep damage noted.  The scar was slightly hypopigmented with no area of induration or inflexibility of the skin; there was no disfiguring noted.  The examiner noted the complaints of left shoulder pain and diagnosed the Veteran with left shoulder osteoarthritis; but found that the residuals scars of the left shoulder had no residual deformity or disability.  

An August 2010 VA examination similarly noted the Veteran's complaints of constant pain in the left shoulder but noted that there was no pain with palpation of the scars with clinical examination.  The examiner also noted that the Veteran's description of the scar's functional limitations, i.e., inability to lift objects, perform housekeeping activities, or lie down due to the left shoulder scars, and pain with palpation of the scars, were not reasonable.  It was noted that the Veteran had mild degenerative changes and was status post left open rotator cuff repair.

A December 2014 VA examination report notes that the Veteran did not have any scars on the left shoulder that were painful or unstable, or had a total area equal to or greater than 39 square cm.  The examiner determined that after review of the records in the file and examination of the Veteran, it was the examiner's opinion that the left shoulder scar from immunizations were not causing the Veteran his left shoulder lack of range of motion or disability.  

The Veteran has significant orthopedic disabilities in the left shoulder; and the evidence indicates that all of his left shoulder complaints are in relationship to his disability in the joints, rather than the left shoulder scar itself.  As previously discussed, the Veteran testified at the Board hearing in October 2016 that he did not have any impairment associated with his left shoulder scar.  See October 2016 Board hearing transcript, p. 8.  

These findings do not show any impairment associated with the left shoulder scar.  While the Veteran has described the pain and limited motion in the left shoulder, the medical evidence attributes this impairment to his orthopedic disabilities that are unrelated to his service-connected left shoulder scar.  For the same reason, consideration of impairment under the muscle codes under 38 C.F.R. § 4.56 is not appropriate, as well.  

To the extent that the Veteran has contended that his left shoulder scar is more severely impaired than the 0 percent rating assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

For all the foregoing reasons, the Board finds that there are no objective medical findings that would support the assignment of a rating in excess of 0 percent for the left shoulder scar.  Therefore, entitlement to an increased rating for the left shoulder scar is not warranted.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted. 

As noted the Veteran filed a formal TDIU claim based on all of his service-connected disabilities.  Thus, this will be discussed once adjudication of that matter is appropriate.  


III.  Extraschedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2016).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

There are no symptoms associated with the Veteran's left shoulder scar.  The evidence does not show any impairment that is not already contemplated by the rating criteria.  

The Board notes that the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson  v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  In this regard, the Federal Circuit observed that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Thus, the Board finds that these rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim. 


ORDER

The appeal with respect to the service connection claim for an acquired psychiatric disorder is dismissed.

The appeal with respect to the service connection claim for erectile dysfunction is dismissed.

Entitlement to a compensable rating for a scar, residuals of a left shoulder injection is denied.


REMAND

The Veteran contends that service connection is warranted for a chronic left shoulder disability as it was incurred due to an injury during active duty service.  In statements and testimony he has asserted that his left shoulder was injured when a tire fell on his left shoulder.  See, e.g., October 2016 Board hearing transcript, pp. 3-4.  He has further stated that he has experienced pain in his shoulder since the injury in service.  Id. at 7.  

Service records do not document the left shoulder injury reported by the Veteran and are negative for complaints or treatment related to a left shoulder disability.  The Veteran was put on a limited profile on several occasions but this was for right knee and left hand impairment.   Nonetheless, the Veteran is competent to report injuries incurred during service.  His personnel records also show that he served in a transportation battalion.  Thus, his statements are consistent with the circumstances of his service, as it is reasonable to deduce that working in a transportation battalion, one might be working with tires.  See 38 U.S.C.A. § 1154(a). 

The Veteran was diagnosed with degenerative changes of the inferior aspect of the glenohumeral joint of the left shoulder in October 1994.  Treatment records dated in October 1995, May 2007, and September 2008 show continued findings of chronic shoulder pain.  The Veteran underwent a decompression surgery for the left shoulder in November 2008.  A December 2014 VA examination notes that he underwent several more surgeries for the left shoulder and finally had a total shoulder arthroplasty in 2011.  

A favorable medical opinion was submitted on a VA examination in October 2008.  The Veteran reported that in April 1977 while working in service he was hit by a tire on the left shoulder, predominantly in the posterior shoulder and the scapular region with radiation to the posterior arm to the elbow.  He reported that he had multiple evaluations with orthopedics and general surgery at the VAMC in Ann Arbor.  He also noted that over the years he had tried nonoperative therapies, such as physical therapy, aqua therapy, joint injections, and analgesics with no much relief.  It was noted that a left shoulder x-ray in October 2007 showed mild to moderate left glenohumeral osteoarthritis with multiple intra-articular bodies.  The impression was left shoulder osteoarthritis.  The assessment included left shoulder osteoarthritis, which was at least as likely as not related to a service injury.  It appears that the examiner's favorable medical opinion was based on the Veteran's competent statements of left shoulder pain since service.  However, later evidence in the record, as noted on examination in December 2014, shows that the Veteran apparently worked after service putting in dry wall, painting, and doing other maintenance work.  This information is relevant to the claim on appeal and must be considered when determining the etiology of any of the Veteran's currently diagnosed left shoulder disabilities.

An August 2010 VA examination report was negative; however, the opinion was solely based on the fact that the service treatment records did not show treatment for a left shoulder injury.  The Veteran is competent to report chronic left shoulder pain since service; and in the absence of any reason shown to doubt his credibility, his statements must be considered in deciding the etiology of the current left shoulder disabilities.

A VA examination in December 2014 also determined that the Veteran's left shoulder disability did not result from service, but more likely was related to work the Veteran did after service, e.g., putting in dry wall, painting, and maintenance work.  The examiner noted that the left shoulder arthritis was diagnosed after service in 2007.  However, as noted above, the evidence shows the left shoulder arthritis was diagnosed earlier than this in 1994.  

A supplemental opinion is necessary to resolve the left shoulder claim with consideration of all pertinent records.  The August 2010 VA examination report notes that the Veteran had been receiving vocational rehabilitation.  These records should be obtained.  In addition the private hospital records where the Veteran's multiple surgeries took place from 2008 to 2011 should be obtained, as well.  

The claim for a convalescence rating under the provisions of 38 C.F.R. § 4.30 for the left shoulder surgeries and entitlement to a TDIU are inextricably intertwined with the left shoulder disability claim being remanded herein.  Therefore, adjudication of these matters is deferred pending resolution of the service connection claim for the left shoulder disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify any pertinent private treatment records pertaining to his left shoulder disability, including multiple surgeries at the Bronson Hospital with Dr. Langworthy from 2008 to 2012.  

2.  The AOJ should secure for the record copies of complete records of all VA treatment the Veteran has received for his left shoulder disabilities from September 2014 to the present.

3.  The AOJ should obtain any copies of the Veteran's vocational rehabilitation records as referenced in the August 2010 VA examination report.

4.  After completing directives #1-#3, the AOJ should then arrange for the Veteran to be scheduled for the appropriate VA examination to address his left shoulder disabilities.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.

Th examiner should summarize all disabilities associated with the Veteran's left shoulder disability since his separation from service, i.e., degenerative arthritis, impingement syndrome, etc.

The examiner also is asked to determine whether it is at least as likely as not (a 50 percent probability or more) that any current disabilities of the left shoulder had their clinical onset during active service or are related to any in-service disease, event, or injury, including from a tire falling on his left shoulder in April 1977.  

In making this assessment please consider the following:

(a)  The Veteran served in a transportation battalion.  Thus, his statements are consistent with the circumstances of his service, as it is reasonable to deduce that working in a transportation battalion, one might be working with tires.  

(b)  The Veteran was diagnosed with degenerative changes of the inferior aspect of the inferior aspect of the glenohumeral joint of the left shoulder in October 1994.  

(c)  Treatment records dated in October 1995, May 2007, and September 2008 show continued findings of chronic shoulder pain.  The Veteran underwent a decompression surgery for the left shoulder in November 2008, and additional surgeries through 2012, including a left shoulder hemiarthroplasty in June 2011.  

(d)  The work the Veteran did after service involved putting in dry wall, painting, and maintenance work, although he also has made assertions of being unable to work since 1978 due to his shoulder.

The Veteran is competent to make assertions of left shoulder pain since service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the severity of the disability at issue or because of some other reason.

5.  After the development requested is completed, readjudicate the claim for service connection for the left shoulder disability, claim for a convalescent rating based on left shoulder surgery under 38 C.F.R. § 4.30, and claim for a TDIU.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


